tcmemo_2009_108 united_states tax_court noel nelson petitioner v commissioner of internal revenue respondent docket no 13212-05l filed date noel nelson pro_se bradley c plovan for respondent memorandum opinion goeke judge this case is before the court for review of a lien action with respect to petitioner’s unpaid tax_liabilities for and the issue for decision is whether the settlement officer abused his discretion in sustaining the lien we hold that the settlement officer did not abuse his discretion background some of the facts have been stipulated the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in maryland at the time of filing his petition petitioner did not file income_tax returns for and respondent prepared substitutes for returns for petitioner for both years pursuant to sec_6020 respondent mailed notices of deficiency for and to petitioner’s last_known_address which has been petitioner’s address since at least petitioner denies receiving the notices a copy of the deficiency_notice sent by certified mail was returned to respondent because petitioner did not claim it timely petitioner did not petition this court in response to the notices and respondent assessed the income_tax deficiencies for and thereafter respondent issued to petitioner notices of intent to levy for and petitioner did not request a collection_due_process_hearing cdp hearing in response to either levy notice respondent began to levy upon petitioner’s monthly social_security_benefits on date respondent issued to petitioner a notice_of_federal_tax_lien for and petitioner timely 1unless otherwise indicated all section references are to the internal_revenue_code requested a cdp hearing the appeals_office gave petitioner approximately weeks to submit form 433-a collection information statement for wage earners and self-employed individuals collection information statement petitioner requested additional time in a letter dated date the settlement officer assigned to petitioner’s case again requested a collection information statement advised petitioner that he had to file all delinquent tax returns before the appeals_office could consider an offer-in-compromise and specifically pointed out that petitioner had not filed returns for and the settlement officer also set a date for a telephone conference petitioner requested a face-to-face hearing the settlement officer responded that petitioner would have a face-to-face hearing if he provided the requested collection information statement before the scheduled date for the telephone conference petitioner responded by reiterating his request for a face-to-face hearing and sought additional time to provide the requested collection information statement on the scheduled date for the telephone conference the settlement officer called petitioner’s representative and left a message that he was closing the case because petitioner had not provided the collection information statement and had not responded to the scheduled telephone conference throughout this time petitioner’s representative was hospitalized following an accident that left him a quadriplegic on date respondent issued a notice_of_determination sustaining the filing of a tax_lien for and petitioner timely filed a petition with this court seeking review upon respondent’s motion the court remanded the case to the appeals_office for a face-to-face hearing in a letter dated date the settlement officer again requested petitioner to provide a collection information statement advised petitioner that he had to file all delinquent tax returns before the appeals_office could consider an offer-in- compromise and specifically identified the years for which petitioner had not filed returns during a hearing on date petitioner requested an offer-in-compromise based on both doubt as to collectibility and doubt as to liability petitioner also stated that he had not received the notices of deficiency for and the settlement officer stated that the notices were mailed to petitioner’s last_known_address which is petitioner’s current address and has been his address since the settlement officer explained that petitioner had to file all delinquent tax returns to qualify for an offer-in- compromise the settlement officer informed petitioner that he could pursue an offer-in-compromise with respondent’s compliance division once he had filed his delinquent returns and provided a collection information statement on date respondent issued a supplemental notice_of_determination sustaining the lien for and discussion sec_6321 imposes a lien on all property and property rights of a taxpayer liable for taxes where a demand for the payment of the taxes has been made and the taxpayer has failed to pay upon request the taxpayer is entitled to an administrative hearing before an impartial officer_or_employee of the appeals_office sec_6320 at the hearing a taxpayer may raise any relevant issue regarding the collection action including possible collection alternatives such as an offer-in-compromise sec_6330 the taxpayer may also contest the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax_liability or otherwise have an opportunity to dispute the tax_liability sec_6330 114_tc_604 following the hearing the appeals officer must determine whether the collection action should proceed the appeals officer must consider whether the requirements of applicable law and administrative procedure have been met any issues the taxpayer raised and whether the collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 where the validity of the underlying tax_liability is properly at issue the court reviews the tax_liability de novo 114_tc_176 where the underlying tax_liability is not properly at issue we review determinations regarding collection actions for abuse_of_discretion id pincite the abuse_of_discretion standard requires the court to decide whether the appeals officer’s determination was arbitrary capricious or without sound basis in fact or law 91_tc_1079 petitioner’s underlying tax_liabilities for and are not at issue because petitioner previously had an opportunity to dispute them the parties stipulated that respondent issued notices of deficiency for and petitioner testified that he did not receive either notice and the settlement officer acknowledged that the notice was returned to respondent a taxpayer’s ability to contest the underlying tax_liability depends on whether the taxpayer received a notice_of_deficiency or otherwise had an opportunity to dispute the tax_liability sec_6330 petitioner had such an opportunity with respect to the and tax_liabilities because respondent also sent notices of intent to levy for both years to petitioner at his last_known_address before issuing the lien notice at issue petitioner did not dispute that he received the levy notices because petitioner had an opportunity to dispute the underlying tax_liabilities in response to the levy notices petitioner is precluded from raising his tax_liabilities in this case see 126_tc_356 sec_301_6320-1 q a-e7 proced admin regs moreover petitioner did not present any records relating to his or taxable_income at either the cdp hearing or the trial the settlement officer’s determination to sustain the lien was reasonable in view of petitioner’s repeated failure to provide the requested collection information statement and to file his delinquent returns petitioner did not raise any appropriate defenses to the lien or any possible collection alternatives although petitioner requested an offer-in- compromise at the cdp hearing he had not prepared one in addition he did not provide the necessary collection information statement or file the delinquent returns rather he sought additional time to prepare the collection information statement and the returns petitioner stated that he did not know that he was required to file the delinquent returns to qualify for an offer-in- compromise however the settlement officer had previously advised petitioner in two separate letters that he had to file all delinquent returns to qualify for an offer-in-compromise and specifically identified years for which petitioner had failed to file in addition to the years at issue at the hearing the settlement officer advised petitioner to prepare the delinquent returns and pursue an offer-in-compromise with respondent’s compliance division since the hearing petitioner has taken steps to resolve his tax_liabilities has retained a new accountant and has started to prepare his delinquent returns we hold that respondent did not abuse his discretion in sustaining the lien on the basis of petitioner’s failure to submit the requested collection information statement and the delinquent returns see 129_tc_107 cavazos v commissioner tcmemo_2008_257 gazi v commissioner tcmemo_2007_342 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 rodriguez v commissioner tcmemo_2003_153 to reflect the foregoing decision will be entered for respondent
